DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
The amendment filed 1/6/21 is acknowledged. Claims 1-7 and 9-16 remain pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A quick review of the Specification shows figure 2 elements 17A, and 17B (and pages 4-6) as the corresponding structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-7, 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) monitoring of the traumatic brain injury parameter data relative to a traumatic brain injury guideline. The abstract idea is part of the Mental Processes group(s) identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  As Claimed, a physician can simply compare collected information with a medical guideline – a mental process. This judicial exception is not 
The additional elements are identified as follows: a patient monitoring sensor, a patient monitoring device, a controller.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as a whole, do not amount to significantly more than the abstract idea. The additional computer and data-gathering elements, which are recited at a high level of generality, provide conventional computer and data-gathering functions that do not add meaningful limitations to practicing the abstract idea.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by Martini, et al. (Targeting Brain Tissue Oxygenation in Traumatic Brain Injury). Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
When considered in combination, the additional elements (generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  The Federal Circuit has held that combining additional elements for data-gathering with abstract ideas does not make a claim patent-eligible.  Looking at the claim limitations as a whole adds nothing that is not already 
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data gathering that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known data-gathering equipment/functions is not significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn (US PGPUB 2006/0155206 A1 – cited by Applicant) in view of Robertson (Management of Cerebral Perfusion Pressure after Traumatic Brain Injury; Anesthesiology 2001; 95:1513–17).
Regarding Claims 1, 9 and 16, Lynn teaches: A traumatic brain injury guideline system and method for assisting a user of the traumatic brain injury guideline system in monitoring a brain injury parameter of a patient relative to a traumatic brain injury guideline associated with a monitoring by the user of a potential traumatic brain injury of the patient corresponding to the traumatic brain injury parameter, the traumatic brain injury guideline system and method comprising (paragraph 0063-0064; a fall in tone of the brain controller leads to respiratory instability, title; abstract; spirocapnometer 1800; figure 18; paragraph 0333), comprising: a patient monitoring sensor (sensor 1828; figure 18) configured to generate data indicative of the traumatic brain injury parameter of a patient (i.e. oxygenation, blood pressure); and a patient monitoring device (display 1822 and processor 1820) to communicate with the patient monitoring sensor to monitor a potential traumatic brain injury of the patient, responsive to receiving the traumatic brain injury parameter data from the patient monitoring sensor (paragraph 0113 – oxygenation, 0210 - BP), wherein the patient monitoring device includes a controller (figure 8; processors) configured to communicate a traumatic brain injury indicator to the user, the traumatic brain injury indicator being (alarm; figure 7) derived from a monitoring of the traumatic brain injury parameter data relative to the traumatic brain injury guideline associated with the monitoring, by the controller, the potential traumatic brain injury of the patient (paragraph 0075; 0094; threshold breach), wherein the traumatic brain injury indicator is informative of at least one of a traumatic brain injury status (the alarm indicates the status that the threshold has been breached) of the patient relative to the traumatic brain injury guideline and a traumatic brain injury treatment for the patient (figure 7; treatment) relative to a traumatic brain injury guideline; a housing enclosing the patient data monitor and the traumatic brain injury monitor (housing 1828; paragraph 0331).
Examiner believes that while the various parameters that the system of Lynn is configured to monitor (paragraph 0113 – oxygenation; paragraph 0210; figure 2 and 6 –systolic BP) relative to guidelines (paragraph 0075; 0094; threshold breach) are well-known traumatic brain injury parameters, and that the system of Lynn is configured to monitor the brain injury (paragraph 0218; 0223; 0408 – brain ischemia, i.e. TBI), Lynn does not explicitly mention ‘traumatic brain injury’ and does not mention that the threshold (which can be interpreted as guidelines) are ‘traumatic brain injury guidelines’.
Robertson teaches a set of guidelines for Traumatic Brain Injury (table 1) and further teaches two important parameters being systolic blood pressure and SPO2 (table 1) having guidelines/thresholds of 90mmHg and 90% respectively. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system and method of Lynn to include using the system and method specifically for traumatic brain injury, and adjusting threshold to be in line with traumatic brain injury guidelines to manage and treat patients with traumatic brain injury.
Regarding Claim 2 and 10, Lynn in view of Robertson teaches: The traumatic brain injury guideline system of claim 1 and 9, wherein the patient monitoring sensor is a blood pressure sensor configured to generate data indicative of a systolic blood pressure of the patient; and wherein, responsive to receiving the systolic blood pressure data from the patient monitoring sensor, the controller is configured to generate the traumatic brain injury indicator graphically informative of a hypotension status of the patient derived from a monitoring of the systolic blood pressure data relative to blood pressure guideline associated with the monitoring of the potential traumatic brain injury of the patient (paragraph 0210; figure 2 and 6 – a fall in systolic BP can result in an textual warning, i.e. graphical alert).
Regarding Claim 3 and 11, Lynn in view of Robertson teaches: The traumatic brain injury guideline system of claim 1 and 9. Lynn further teaches wherein the patient monitoring sensor is a blood oxygen sensor configured to generate data indicative of a saturation of a blood oxygen of the patient; 
Regarding Claim 4 and 12, Lynn in view of Robertson teaches: The traumatic brain injury guideline system of claim 1 and 9. Lynn further teaches wherein the patient monitoring sensor is a carbon dioxide sensor configured to generate data indicative of an expiration level of carbon dioxide by the patient; and wherein, responsive to receiving the carbon dioxide data from the patient monitoring sensor, the controller is configured to generate the traumatic brain injury indicator graphically informative of a carbon dioxide ventilation status of the patient derived from a monitoring of an expiration of end-tidal carbon dioxide by the patient relative to an end-tidal carbon dioxide guideline associated with the monitoring of the potential traumatic brain injury of the patient (paragraph 0064-0065; 0092; 0332; 0342 – the output of the time series of the capnograph; 0353-0355 textural output in response to threshold breaches for measured physiological parameters).
Regarding Claim 5 and 13, Lynn in view of Robertson teaches: The traumatic brain injury guideline system of claim 1 and 9. Lynn further teaches wherein the patient monitoring sensor is a carbon dioxide sensor configured to generate data indicative of an expiration level of carbon dioxide by the patient; and wherein, responsive to receiving the carbon dioxide data from the patient monitoring sensor, the controller is configured to generate the traumatic brain injury indicator graphically informative of a ventilation treatment for the patient derived from a monitoring of an expiration of end-tidal carbon dioxide by the patient relative to an end-tidal carbon dioxide guideline associated with the 
Regarding Claim 6 and 7 and 14 and 15, Lynn in view of Robertson teaches: The traumatic brain injury guideline system of claim 1 and 9. Lynn further teaches wherein the controller is configured to display the traumatic brain injury indicator relative to a map of the traumatic brain injury parameter guideline associated with the monitoring the potential traumatic brain injury of the patient and of at least one additional traumatic brain injury parameter guideline data associated with monitoring the potential traumatic brain injury of the patient (paragraph 0079; Figures 2a and 2b; the straight lines represent normal values, i.e. guidelines).

Response to Amendment and Arguments
Regarding 35 U.S.C. § 101 rejections, Applicant argues that the claims are not directed to an abstract idea. Applicant argues that the claims are directed to an operability of a known patient monitoring device. As stated in the Office Actions mailed 6/19/18 and 7/11/19 Examiner notes that the 'use' of the device has not been claimed. The claims themselves are directed to the abstract idea of indicating traumatic brain injury by comparing parameter data to guideline data. None of the claims recite providing guideline data, the claims merely indicate traumatic brain injury.
Applicant further mentions that claimed device is comparable to advanced life support defibrillators and AED’s. Examiner respectfully disagrees. The claimed invention does not provide therapy, unlike ALS systems and AEDs. 
Applicant further argues that while a patient can evaluate data and determine an injury/abnormal condition, a person lacks the capacity to “timely evaluate” in all emergency situations. Examiner notes that the claims do not contain any limitations related to the “timely evaluation” of data.
Applicant further argues that the claims are directed to an improvement of a known patient monitoring device by generating traumatic brain injury indicator on behalf of medical professionals that are not aware of TBI guidelines. 
Examiner reiterates that “To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.” MPEP 2106.05(a) II.
However, the claims do not recite the details of a computer that aids in the steps of monitoring and communicating. Referring to the specification, the monitoring step encompasses a mental process (comparing to a threshold) that is utilized to generate an output, i.e. post solution activity. A computer to perform these comparisons is not sufficient to establish a technological improvement.
Further, Examiner notes that “another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer... Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible” MPEP 2106.05(f).
Regarding 35 U.S.C. § 103 rejections, argues, similar to arguments previously presented on 3/23/20 and 6/23/20, that “Lynn clearly fails (1) to monitor a traumatic brain injury parameter from a patient monitoring device relative to a traumatic brain injury guideline associated with a monitoring by the user of a potential traumatic brain injury of the patient corresponding to the traumatic brain injury parameter and (2) to communicate an injury indicator that is graphically informative of at least one of a 
To reiterate, as stated in the non-final office action mailed 10/6/20, Examiner notes that Lynn clearly teaching monitoring various parameters (i.e. TBI parameter; paragraph 0113 – oxygenation; paragraph 0210; figure 2 and 6 –systolic BP) relative to guidelines (paragraph 0075; 0094; threshold breach), and clearly teaches graphically communicating an injury status to a patient (0353-0355 textural output in response to threshold breaches for measured physiological parameters). When viewed in light of Robertson, it is clear that the system and methods of Lynn can be used specifically for traumatic brain injury management.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that “Lynn is not applicable to a monitoring of an illness once diagnosed”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., monitoring of an illness once diagnosed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, in response to applicant's argument that “Lynn is not applicable to a monitoring of an illness once diagnosed”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish 
Applicant further argues that “Lynn fails to describe, an indicator graphically informative of a cluster/divergent pattern correlation recognition that provide an early warning of a development of a critical illness relative to a guideline”. Examiner notes that this limitation is not found in the claims. There is no mention of a “cluster/divergent pattern correlation recognition” in the claims or in the Specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that Lynn teaches away from the claimed invention because Lynn devised a monitor with the capability to properly analyze, organize and output a true interactive status of a critical illness that excludes thresholds/guidelines. Examiner respectfully disagrees. Paragraphs 0075 and 0094 clearly mention determining threshold breach.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY B SHAH/Examiner, Art Unit 3791                                                                                                                                                                                                        

/KAYLEE R WILSON/Primary Examiner, Art Unit 3791